Citation Nr: 1612998	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-44 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg and hip disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
   

ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION


The Veteran, who is the appellant, had active service from March 1973 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Columbia, South Carolina, which, in pertinent part, in March 2008 denied service connection for a bilateral leg and hip disorder, and an August 2008 rating decision, which denied TDIU. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a November 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated he did not want a Board hearing.  Subsequently, the Veteran requested a Board videoconference hearing in a July 2013 VA Form 9.  At that time, the Veteran indicated that he intended to appeal all of the issues listed on the statement of the case and supplemental statements of the case sent by the RO, and referenced the March 2008 rating decision that denied service connection for a bilateral hip and leg disorder, and the August 2008 rating decision that denied TDIU. A review of the record does not reflect a Board videoconference hearing notice has been sent to the Veteran.  

When certifying the case to the Board, the RO mistakenly noted on a January 2016 VA Form 8 that a Board hearing had not been requested.  It appears as though, when certifying the issues on appeal, the RO relied solely on the November 2009 VA Form 9, and not the July 2013 VA Form 9, which specifically requested the Board videoconference.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing before a member of the Board.  The RO should notify the Veteran of the date and time of the hearing.  Once the Board videoconference hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




